Title: To George Washington from Benjamin Lincoln, 16 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office July 16. 1782
                  
                  I do myself the honor to enclose your Excellency three resolves of Congress—one of April the 23rd, which I suppose had been forwarded at the time it passed—and two others of the 11 instant.  I also enclose a copy of my letter to your Excellency of the 10th instt transmitted by the mail which was taken some days ago.
                  When our troops retired from York town in Virginia a large quantity of Ordnance and ordnance stores were left for the use of the French troops who were to occupy that post—As the French troops have left Virginia, I suppose our Artillery and stores will be no longer wanted—if they are not, I think it will be proper to remove them immediately—for the facility of destroying them, will make the attempt an object with the enemy—and the loss which the United States will sustain, should they be destroyed, will be very considerable, and not to be repaired this year.
                  As this Ordnance and the stores are in my immediate charge I cannot satisfy myself that it will be proper to leave them there—unless your Excellency should deem it necessary—in which case I shall have no doubt of continuing them at that post.  I have the honor to be, with great esteem, Your Excellency’s most obedient servant
                  
                     B; Lincoln
                  
               